Case 2:20-cv-01937-ROS Document 19-1 Filed 07/08/21 Page 1 of 11




                                              EXHIBIT A




                                              EXHIBIT A
Case 2:20-cv-01937-ROS Document 19-1 Filed 07/08/21 Page 2 of 11
Case 2:20-cv-01937-ROS Document 19-1 Filed 07/08/21 Page 3 of 11




                                              EXHIBIT B




                                              EXHIBIT B
              Case 2:20-cv-01937-ROS Document 19-1 Filed 07/08/21 Page 4 of 11




Photographic Certification Documentation 406




001 – 1451r                                   002 – 1452r




003 – 1453r                                   004 – 1453.1r




Photographic Certifications Documentation                                        Page 1 of 8
                Case 2:20-cv-01937-ROS Document 19-1 Filed 07/08/21 Page 5 of 11




005 – 1453.2r                                   006 – 1453.3r




007 – 1453.4r                                   008 – 1453.5r




009 – 1453.6r                                   010 – 1453.7r




Photographic Certifications Documentation                                          Page 2 of 8
                 Case 2:20-cv-01937-ROS Document 19-1 Filed 07/08/21 Page 6 of 11




011 – 1453.8r                                    012 – 1453.9r




013 – 1453.10r                                   014 – 1453.11r




015 – 1453.12r                                   016 – 1453.13r




Photographic Certifications Documentation                                           Page 3 of 8
                 Case 2:20-cv-01937-ROS Document 19-1 Filed 07/08/21 Page 7 of 11




017 – 1453.14r                                   018 – 1453.15r




019 – 1453.16r                                   020 – 1453.17r




021 – 1453.18r                                   022 – 1453.19r




Photographic Certifications Documentation                                           Page 4 of 8
                 Case 2:20-cv-01937-ROS Document 19-1 Filed 07/08/21 Page 8 of 11




023 – 1453.20r                                   024 – 1453.21r




025 – 1458r                                      026 – 1459r




027 – 1460r                                      028 – 1461r




Photographic Certifications Documentation                                           Page 5 of 8
                Case 2:20-cv-01937-ROS Document 19-1 Filed 07/08/21 Page 9 of 11




029 – 1461.1r                                   030 – 1461.2r




031 – 1461.3r                                   032 – 1461.4r




033 – 1461.5r                                   034 – 1461.6r




Photographic Certifications Documentation                                          Page 6 of 8
                Case 2:20-cv-01937-ROS Document 19-1 Filed 07/08/21 Page 10 of 11




035 – 1461.7r                                    036 – 1461.8r




037 – 1461.9r                                    038 – 1461.10r




039 – 1461.11r




Photographic Certifications Documentation                                           Page 7 of 8
           Case 2:20-cv-01937-ROS Document 19-1 Filed 07/08/21 Page 11 of 11




   END OF PHOTOGRAPHIC DOCUMENTATION




Photographic Certifications Documentation                                      Page 8 of 8
